Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 1 of 31 PageID# 611




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )       Docket No. 3:98-cr-45
                                                      )       The Hon. Claude M. Hilton
JERMAINE JERRELL SIMS,                                )
                                                      )
               Defendant​.                            )


                    DEFENDANT’S MOTION TO REDUCE SENTENCE
                     PURSUANT TO THE FIRST STEP ACT OF 2018


       Defendant, Jermaine Jerrell Sims, by counsel, respectfully moves this Court for an order

reducing his sentence to time served based on the “extraordinary and compelling reasons”

discussed below, pursuant to18 U.S.C. § 3582(c)(1)(A)(i).

                                            INTRODUCTION

       Jermaine Jerrell Sims is deserving of relief from the mandatory life sentence he has been

serving for twenty-two years. The incredible and disproportionate length of Sims' sentence, as a

consequence of his rejection of a government offer of a minimal three-year maximum sentence,

his young age at the time of his arrest, his exemplary record over the course of his incarceration,

and his trial judge’s recognition of the injustice of his sentence, establish “extraordinary and

compelling reasons” to reduce Sims’ sentence.

       The late U.S. District Judge Richard L. Williams, the presiding judge at Sims' trial and

sentencing, imposed the mandatory life sentence with great reluctance, expressing frustration at

the court's inability to consider the mitigating circumstances that were clearly present in this



                                                  1
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 2 of 31 PageID# 612




case. In what is surely an exceptionally rare, if not unique circumstance, Judge Williams, and

Sims’ defense attorney, the late U.S. Magistrate Judge Dennis W. Dohnal, were united in their

efforts to advocate for clemency in Sims' case. The circumstances of the case compelled both

jurists to speak on Sims' behalf on numerous occasions, characterizing Sims' lengthy sentence

and continued incarceration as a travesty of justice and “a prime example of the inequity and

basic unfairness" of certain mandatory minimum sentencing laws.

       While Sims was sentenced on charges related to the 1997 NationsBank robbery in

Richmond, he was never charged, or viewed, as a principal. Sims was not involved in the bank

robbery itself, was nowhere near the bank at the time it occurred, and did nothing to assist the

actual perpetrators after the robbery. The allegations against Sims involved his providing two

firearms to the principal defendants at some point before their use in this unfortunately fatal

event. Neither of the firearms Sims sold to the robbers was the murder weapon. In fact, the Court

released Sims pending trial, compelling evidence of the relative insignificance the government

placed on his culpability.

       Prior to trial, Sims was offered a plea deal reducing the charges to only one, for

misprision of a felony, with a maximum punishment of three years in prison.1 (Feb. 11, 2009

letter from [Mag. Judge] Dennis W. Dohnal to Pardon Attorney) (Ex. 1, attached). Rather than

accept that offer, Sims foolishly proceeded to trial, believing he could prove his innocence.

Unable to persuade Sims to accept the plea, counsel advised him to waive a jury and try the case

to the bench. Counsel believed that, under the facts of the case, Judge Williams, knowing of the



1
 ​ This result takes to its most extreme the so-called “trial penalty.” ​See, e.g., United States v.
Anglin​, 846 F.3d 954, 958, 965-66 (7th Cir. 2017) (230 month sentence for Hobbs Act robbery,
where inchoate plea agreement was for a recommendation of seven to twelve years).
                                                  2
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 3 of 31 PageID# 613




applicable mandatory sentence of life imprisonment, would accept Sims’ explanation that he

bought the guns for sport, not criminal activity. (​Id.​).

        Sims was just twenty-one years old at the time of his arrest. He had no prior felonies, no

experience with the federal criminal justice system, and no true appreciation for his situation.

Today, Sims is forty-two years old, having spent half his life incarcerated for conduct the

government thought deserving of only ​three​ ​years​ in prison.

        Despite the devastating consequences of the naive exercise of his right to a trial, based on

his belief in his innocence, Sims has taken every opportunity to better himself and act as a model

prisoner. Not only has Sims not had an institutional charge of any kind since 1999 - over two

decades ago - he has dramatically furthered his education and continues to be a role model for

other inmates. Through dedication and earnest effort, Sims has completed over one hundred

educational courses and obtained multiple vocational and teaching certifications.

        This proceeding is the first opportunity for this Court to review Sims’ “extraordinary and

compelling” circumstances, with any substantial legal basis to provide relief. Thanks to the

§ 3582(c)(1)(A) amendments enacted as part of the First Step Act of 2018, the Court is

empowered to bring a measure of justice to Sims’ sentence. ​See ​P.L. 115-391, 132 Stat. 5194, at

§ 603 (Dec. 21, 2018). Sims asks the Court to do just that for the reasons set forth below.

                                     STATEMENT OF FACTS

        On January 30, 1997, two armed men, LaFawn Bobbitt and Rashi Jones, robbed the

NationsBank in Richmond, Virginia, killing a bank teller and wounding three others. Two of the

three firearms Bobbitt and Jones possessed had been purchased by Sims, using his own name and

correct address. Based on that, the Government indicted Sims on February 17, 1998, on six



                                                    3
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 4 of 31 PageID# 614




charges related to conspiracy and aiding and abetting a bank robbery resulting in the death of

another. Initially, all charges were dismissed on the government's own motion. However, the

government obtained superseding indictments on March 26, 1998, and, again, on June 2, 1998,

each with an additional two charges. The indictments charged Sims with conspiracy, in violation

of 18 U.S.C. § 371 and § 2 (count 1); aiding and abetting bank robbery, in violation of 18 U.S.C.

§ 2113(a), (d) and (e) and § 2 (count 2); aiding and abetting use of semi-automatic assault

weapon in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1) and § 2 (count 3);

aiding and abetting causing death of another through use of a firearm, in violation of 18 U.S.C.

§ 924(j)(1) and § 2 (count 4); false statement in connection with obtaining a firearm, in violation

of 18 U.S.C. § 922(a)(6) and § 924(a)(2) (count 5); and transfer of a firearm for use in a crime of

violence, in violation of 18 U.S.C. § 924(h) (count 6).

       Prior to trial, Sims was offered a plea agreement, under which he would have pled guilty

to one count of ​misprision of a felony,​ pursuant to 18 U.S.C. § 4, with a statutory maximum

sentence of three years in prison. However, Sims—young and lacking experience with the

criminal justice system and, most particularly, the federal system—did not understand the

significance of the plea offer, nor did he fully grasp the risks associated with a trial. Thus, when

Sims’ counsel did not urge him to accept the plea offer, he proceeded to trial, waiving, on the

advice of his attorney, his right to a jury. (Ex. 1). Contrary to the expectations of Sims’ counsel,

Judge Williams found Sims guilty of all charges. He sentenced Sims to life imprisonment plus

120 months, consisting of 60 months on count 1, mandatory life imprisonment on count 2, life

imprisonment on count 4, and 120 months on counts 5 and 6, all to run concurrently, and 120

months on count 3, to run consecutively to the other sentences. Judge Williams made a



                                                 4
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 5 of 31 PageID# 615




compelling statement on the record at Sims' sentencing, indicating a life sentence, in this case,

amounted to cruel and unusual punishment under the Eighth Amendment, while noting that the

Fourth Circuit would not endorse such a conclusion. (Sentencing Transcript, at 26-27, ​United

States v. Sims,​ 3:98 CR 45-01 (1999) (ECF # 84) (Ex. 10, attached hereto)). Judge Williams was

proven right when that court denied Sims' appeal, which had raised, ​inter alia,​ that Eighth

Amendment issue. ​See, United States v. Sims,​ 2000 U.S. App. LEXIS 380 (4th Cir. Jan. 12,

2000).

         During his many years of incarceration, Sims has been a model prisoner and has received

extraordinary support for relief or clemency—most notably from Judge Williams, himself. In

one of his several letters to the Pardon Attorney on Sims' behalf, Judge Williams stated, “if a

case ever deserved pardon relief, Sims’ case falls in that category." In another, he emphasized

his "sincere[] belief that [Sims'] situation is . . . a prime example of the inequity and basic

unfairness of mandatory minimum sentencing as imposed by congressional mandate." (Dec. 30,

2008 letter of Judge Richard L. Williams to Pardon Attorney) (Ex. 2,attached). Judge Williams

also spoke admiringly of Sims' "remarkable achievements and the positive attitude"—especially

in the light of his harsh circumstances. He further praised the way Sims "availed himself of all

educational and vocational opportunities available to him[.]" (Feb. 11, 2009 letter of Judge

Williams to Pardon Attorney) (Ex. 3, attached), a circumstance he again noted a year later. (Dec.

8, 2009 letter of Judge Williams to Pardon Attorney) (Ex. 4, attached). Regrettably, even though

Judge Williams continued to support clemency for Sims, his application was denied in 2011 and,

again, after Judge Williams’ death, in 2017.




                                                   5
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 6 of 31 PageID# 616




       On or about January 19, 2020, Sims submitted an electronic request to the warden at

FMC Butner that he move this Court for a reduction of his sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i). As of the date of this filing, no such motion has been filed by BOP. While

Sims has filed previous ​pro se​ motions for relief under 28 U.S.C. § 2255 and previous versions

of 18 U.S.C. § 3582(c), this proceeding is the first opportunity for this Court to review Sims’

“extraordinary and compelling” circumstances with any substantial legal basis to provide relief.

                                          DISCUSSION

       The Court now has the authority to reduce Mr. Sims’ sentence based on the extraordinary

and compelling circumstances presented here. The changes made to the compassionate release

statute by the First Step Act grant this Court the jurisdiction to hear this motion. Congress'

amendments to 18 U.S.C. § 3582(C)(1)(A)(i) have finally empowered courts with independent

authority to decide when extraordinary and compelling circumstances warrant a sentence

reduction. Those extraordinary and compelling reasons are present here, because Sims'

mandatory life sentence neither reflects his actual culpability, nor what the government itself

deemed proportionate punishment for his offense. Moreover, it does not reflect the transformed

person he is today. While most young men would probably be crushed under the weight of a life

sentence after rejecting an offer of three years, as Judge Dohnal noted from his own extensive

experience (Ex. 1), Sims has grown substantially, from the post-adolescent he was at the time of

his arrest to an accomplished man with a remarkable record of rehabilitation and redemption.

The circumstances presented in this case justify compassion and Sims asks this Court to grant a

sentence reduction.




                                                 6
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 7 of 31 PageID# 617




I. THE COURT HAS AUTHORITY TO RESENTENCE SIMS OR GRANT
COMPASSIONATE RELEASE UNDER SECTION​ ​3582(C)(1)(A)(I) FOR THE
EXTRAORDINARY AND COMPELLING REASONS PRESENTED HERE.

   A.​ ​The Court Has Jurisdiction Because Sims Has Exhausted All Administrative
   Remedies.

       Congress first enacted the modern form of the compassionate release statute contained in

18 U.S.C. § 3582 as part of the Comprehensive Crime Control Act of 1984. Section 3582(c)

provides that a district court can modify even a final “term of imprisonment” in four situations,

one of which was the existence of “extraordinary and compelling reasons” warranting the

reduction, as determined by the sentencing court. 18 U.S.C. § 3582(c)(1)(A)(i). However,

though the statute gave courts the final decision-making authority over whether a sentence would

be reduced, the statute imposed a gatekeeper—in that authority could be invoked only upon a

motion by the Director of BOP. Absent such a motion, sentencing courts were powerless to

reduce a prisoner’s sentence, even if extraordinary and compelling reasons warranted the

reduction. 18 U.S.C. § 3582(c)(1)(A)(i); ​see also​ PL 98–473 (HJRes 648), PL 98–473, 98 Stat

1837 (Oct. 12, 1984).

       Due to the amendments to the statutory scheme made by the First Step Act of 2018,

district courts are no longer required to wait for a motion by the Director of the BOP to

resentence a federal prisoner under 18 U.S.C. § 3582(c)(1)(A)(i). ​See​ P.L. 115-391, 132 Stat.

5194, at § 603 (Dec. 21, 2018). The Fourth Circuit Court of Appeals, in ​United States v. McCoy,​

addressed this issue holding,

               . . . [T]he First Step Act significantly expanded access to compassionate
               release under 18 U.S.C. § 3582(c)(1)(A). Prior versions of §
               3582(c)(1)(A), which empowers courts to reduce sentences for
               “extraordinary and compelling reasons,” had allowed review of sentences
               only at the request of the Bureau of Prisons (“BOP”). The First Step Act


                                                 7
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 8 of 31 PageID# 618




               removed the BOP from that gatekeeping role, authorizing defendants
               themselves to file for motions for sentence reductions.”

United States v. McCoy​, 981 F.3d 271, 2020 U.S. App. LEXIS 37661, at *2-3, 2020 WL

7050097 (4th Cir. Dec. 2, 2020).

       Though not required under the Fourth Circuit’s interpretation of the First Step Act, as

noted above, Sims submitted an electronic request to the warden at FMC Butner on or around

January 19, 2020. As of the date of this filing, BOP has not filed a motion with this Court on

Sims' behalf. Because more than 30 days have lapsed since the records office at FMC Butner

received Sims' request, and no motion has been filed by the Warden on his behalf, Sims has

exhausted all available administrative remedies. Accordingly, Sims is entitled to bring his motion

directly to the Court pursuant to 18 U.S.C. § 3582(c)(1)(A), and this Court has jurisdiction to

rule on the requested relief.

   B. Consistent with the Text of Section § 3582(c)(1)(A)​, ​the Legislative Intent of the First
   Step Act, and the Sentencing Commission’s Policy Statement, This Court Has
   Discretion to Grant the Relief Requested Here.

       1. Congress Did Not Limit “Extraordinary and Compelling Reasons” to a Specific,
       Enumerated Set of Circumstances.

   Congress has not defined what constitutes an “extraordinary and compelling reason” for

resentencing under § 3582(c). However, the legislative history confirms that Congress intended

for federal sentencing courts to have broad discretion to make those determinations on a

case-by-case basis and to reduce fundamentally unfair sentences where such reasons exist. One

of Congress’ initial goals in passing the Comprehensive Crime Control Act was​ ​to abolish

federal parole and create a “completely restructured guidelines sentencing​ ​system.” S. Rep No.

98-225, at 52, 53 n.74 (1983). Yet, with the elimination of parole as a corrective measure in




                                                 8
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 9 of 31 PageID# 619




cases warranting early release, Congress recognized that some individual cases need a second

look and stressed the need for an alternative review process. It, therefore, allowed for judicial

reduction of certain sentences under § 3582(c):

        The Committee believes that there may be unusual cases in which an eventual
        reduction in the length of a term of imprisonment is justified by changed
        circumstances. These would include cases of severe illness, cases in which ​other
        extraordinary and compelling circumstances ​justify a reduction of an unusually
        long sentence, and some cases in which the sentencing guidelines for the offense
        of which the defendant was convicted have been later amended to provide a
        shorter term of imprisonment.

Id​. at 55–56 (emphasis added). Rather than having the Parole Commission review every

federal sentence from a perspective focusing solely on rehabilitation, Congress conferred

broad discretion on the courts to decide, in individual cases, if “there is a justification for

reducing a term of imprisonment.” ​Id.​ at 56.

        Congress intended for the situations listed in § 3582(c) to act as “safety valves for

modification of sentences,” enabling sentence reductions when justified by factors that

previously could have been addressed through the (now abolished) parole system. ​See id.​ at 121.

This approach was intended to keep “the sentencing power in the judiciary where it belongs,”

rather than with a federal parole board, and permitted “later review of sentences in particularly

compelling situations​.” ​Id​. (emphasis added).

        2.     The First Step Act gave the courts broad discretionary authority to determine
        whether “extraordinary and compelling reasons” are present in compassionate release
        motions.

        The 2018 First Step Act Amendments further clarify Congress’s intent for the courts to

utilize their judicial wisdom to evaluate whether “extraordinary and compelling reasons” exist in

a defendant’s case.



                                                   9
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 10 of 31 PageID# 620




       The amendments specifically removed the BOP as the sole gatekeeper for compassionate

release motions by empowering defendants to file a motion on their own, despite BOP

opposition or refusal to support. ​See​ 18 U.S.C. § 3582(c)(1)(A); ​see also​ ​McCoy​, 981 F.3d at __,

2020 U.S. App. LEXIS 37661, at *2-3 (4th Cir. Dec. 2, 2020) (holding that “Congress amended

§ 3582(c)(1)(A) to ‘remove the Bureau of Prisons from its former role as a gatekeeper over

compassionate release petitions’”). The empowerment of defendants to move for compassionate

release on their own was “a break with over 30 years of procedure – not a “minor or

inconsequential change. Congresspersons called it ‘expand[ing],’ ‘expedit[ing],’ and ‘improving’

compassionate release.” ​United States v. Brooker​, 976 F.3d 228, 235 (2d Cir. 2020) (citing

statement of Sen. Ben Cardin, 164 Cong. Rec. S7774 (daily ed. Dec. 18, 2018); statement of

Rep. Jerrold Nadler, 164 Cong. Rec. H10346, H10362 (Dec. 20, 2018)).

       When courts evaluate the applicability of the “extraordinary and compelling reasons”

clause, the statute “requires such courts to consider only ‘applicable’ guidelines.” ​Id.​ Prior to the

2018 amendments, Guideline § 1B1.13 and Application Note 4(D) were the primary applicable

guidelines for BOP evaluations for compassionate release motions. ​Id.​ at *16. The language of

Guideline § 1B1.13 applies the recommendations and instructions contained therein solely to the

BOP. ​See​ Guideline § 1B1.13 (“[u]pon motion of the Director of the Bureau of Prisons . . . .”).

Application Note 4 is similarly constrained, stating that “[a] reduction under this policy

statement​ ​may be granted ​only upon motion by the Director of the Bureau of Prisons​ . . . .”

U.S.S.G. § 1B1.13, n.4. (emphasis added). The Fourth Circuit held in ​McCoy​ that Guideline §

1B1.13 does not apply to District Court analyses of compassionate releases motions brought

under the First Step Act. ​See McCoy​, 981 F.3d at __, 2020 U.S. App. LEXIS 37661, at *20 (4th



                                                  10
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 11 of 31 PageID# 621




Cir. Dec. 2, 2020) (holding that “[w]hen a defendant exercises his new right to move for

compassionate release on his own behalf . . . § 1B1.13 does not apply, and thus §

3582(c)(1)(A)’s consistency requirement does not constrain the discretion of the district courts);

see also,​ ​United States v. Jones​, 930 F.3d 1098, 2020 U.S. App. LEXIS 36620, at *7-9 (6th Cir.

Nov. 20, 2020).

       The ​McCoy​ Court also determined that, as of December 2, 2020,

               [T]here is no Sentencing Commission policy statement ‘applicable’ to the
               defendants’ compassionate-release motions, which means the district
               courts need not conform, under § 3582(c)(1)(A)’s consistency
               requirement, to § 1B1.13 in determining whether there exist ‘extraordinary
               and compelling reasons’ for a sentence reduction.”

981 F.3d at ___, 2020 U.S. App. LEXIS 37661 at *25 (4th Cir. Dec. 2, 2020). After

establishing that no Sentencing Commission policy exists that is applicable to a court

ruling on a post-First Step Act Compassionate Release Motion, the Court held,

                  “where the Commission fails to act, then courts must make their
                  own independent determinations of what constitutes an
                  ‘extraordinary and compelling reason[]’ under § 3582(c)(1)(A), as
                  consistent with the statutory language, which ‘directly instructs
                  courts ​to find that ‘extraordinary circumstances exist.’”

Id​. (citing ​United States v. Rodriguez,​ 451 F. Supp.3d 392, 400 (E.D.Pa. 2020)).

       Because Congress clearly intended to revoke the BOP’s position as the gatekeeper of

compassionate release motions by empowering defendants to move for such relief on their own,

courts must be permitted to determine whether “extraordinary and compelling reasons” exist to

substantiate a motion under § 3582(c)(1)(A)(i). ​See generally id.​ The Guidelines that were

applicable to the evaluation of “extraordinary and compelling reasons” prior to the First Step Act

in 2018 are not applicable to motions made by defendants, as those Guidelines explicitly

constrain their application to “motion[s] from the Director of the Bureau of Prisons . . . .” ​See


                                                 11
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 12 of 31 PageID# 622




McCoy​, 981 F.3d at ___, 2020 U.S. App. LEXIS 37661, at *8. The Sentencing Commission has

not, as of December 2, 2020, introduced any applicable policy statements that would constrain

the Court’s discretion. Consequently, the Court is free to evaluate and determine, for itself,

whether a defendant’s circumstances qualify as “extraordinary and compelling” under

§ 3583(c)(1)(A). ​See, id.​ at *25. ​See, also​, ​Brooker,​ 976 F.3d at 235; ​Jones​, 930 F.3d at ____,

2020 U.S. App. LEXIS 36620, at *7-9 (6th Cir. Nov. 20, 2020); ​United States v. Gunn,​ 960 F.3d

1178, 2020 U.S. App. LEXIS 36612, at *2 (7th Cir. Nov. 20, 2020).

        Judges may now assess cases individually and grant sentence reductions—even in the

face of BOP inaction, delay, or direct resistance—on a full array of grounds reasonably

encompassed by the “extraordinary and compelling” language of the statute. ​See, e.g. McCoy,​

981 F.3d at __, 2020 U.S. App. LEXIS 37661, at *12 (4th Cir. Dec. 2, 2020) (holding the

district court properly “took seriously the requirement that they conduct individualized inquiries,

basing relief not only on the First Step Act’s change to sentencing laws         . . . but also on such

factors as the defendants’ relative youth at the time of their offenses, their post-sentencing

conduct and rehabilitation, and the very substantial terms of imprisonment they already served”).

The ​McCoy​ Court further found that, “when a defendant exercises his new right to move for

compassionate release on his own behalf, § 3582(c)(1)(A)’s consistency requirement does not

constrain the discretion of the district courts.” 981 F.3d at ___, 2020 U.S. App. LEXIS 37661, at

*20. Thus, this Court has the authority to define the contours of what constitutes "extraordinary

and compelling reasons" for purposes of § 3582(c)(1)(A)(i) and make an independent assessment

of whether the circumstances of Sims' case warrant a reduction of his harsh sentence.




                                                    12
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 13 of 31 PageID# 623




        II. THE CRITERIA FOR REASSESSING SIMS' SENTENCE STRONGLY
        WEIGH IN FAVOR OF GRANTING HIM COMPASSIONATE RELEASE

        In determining whether an individual's sentence should be reduced, the Court must

decide, ​inter alia​ , whether he or she presents a danger to the safety of any other person or to the

community based on the factors enumerated in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

When an individual is not a danger, the Court should assess whether the individual's sentence

complies with the purposes for sentencing and consider the factors set forth in 18 U.S.C.

§ 3553(a).

        Sims’ history and record conclusively demonstrate he is not a danger to others or to the

community. To the contrary, if released, he would be a contributing member to his community.

Further, the § 3553(a) factors weigh strongly in favor of relief in Sims’ case.

    A. Sims Is Not a Danger to Others or to the Community

        Sims is neither a danger to the community, nor to any other person. The circumstances of

Sims' involvement in the Nationsbank robbery and the evolution of his character over the nearly

twenty-two years he has been incarcerated precludes a finding that he poses a danger.

        Sims’ life sentence was not based on an assessment of his future dangerousness or any

perceived need to incapacitate him. Sims had no felony record or history of violence, prior to his

arrest on the charges for which he is presently incarcerated; he had only a minor misdemeanor

record. Sims' life sentence was, instead, the result of an inflexible, minimum sentence mandate

that produced the most extreme "trial penalty" the judicial system can impose on a defendant

who exercises his constitutional right to a trial and to hold the government to its burden of proof.

See​, n.1, ​supra,​ p. 2. Indeed, Judge Williams stated that sentencing Sims to life imprisonment


                                                  13
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 14 of 31 PageID# 624




was a painful experience and he expressed frustration at not being able to depart from the

mandatory minimum, even though "Sims’ culpability relative to that of [the perpetrators] was

less" and "several unique evidentiary circumstances . . . mitigated against him (sic) having to

receive the same mandatory life sentence to which the actual perpetrators were sentenced." (Ex.

10, p. 26); (Ex. 3).

        The fact that Sims was not only released pending trial, but also offered a plea deal with a

three-year maximum sentence, underscores how neither the Court, nor the government, viewed

Sims as a danger. According to Judge Dohnal, Sims even remained steadily employed preceding

and during his trial "without any indication of non-compliance with his terms of release." (Ex. 1).

        It would be disingenuous in the extreme for the government to argue otherwise now,

when Sims' record since his incarceration actually confirms his lack of dangerousness. Sims has

not received any infractions or intuitional charges of any kind since 1999. Rather, he has spent

his time pursuing every opportunity to improve his mind and character. Sims has participated in

thousands of hours of programs, including well over 100 educational classes. (2015 Inmate Skills

Development Plan) (Ex. 5, attached); (Affidavit of Defendant) (Ex. 9, attached), and had become

a Transitions Inmate Mentor, a facilitator for Alternative to Violence Project Classes and a

Suicide Watch Companion (Ex. 6, attached); (Ex. 9).

        Additionally, Sims' work supervisor has noted that he is self-driven, dependable, and a

vital team-member, who constantly seeks self-improvement and assists others. (Jan. 29, 2010

Memo from C. Bibbs, Cook Foreman to R. McNeill, Counselor) (Ex. 7, attached). And Sims

was observed by a re-entry professional to be respectful, helpful, and a "positive force for any

employer, group or project to which he applies himself." (Jan. 17, 2019 letter from Sue



                                                14
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 15 of 31 PageID# 625




Kastensen, Founder & Dir. of Fair Shake Reentry Resource Ctr., to Pardon Attorney) (Ex. 8,

attached). His dedication to becoming a "valuable and respected citizen," as well as his

"commitment to strengthening himself and others," are apparent. ​See id.​

       In sum, Sims’ conduct demonstrates his dedication to preventing violence, his

encouragement of true rehabilitation in others, as well as in himself, and his belief that second

chances should be earned through hard work and sincere self-improvement. Sims has become a

role model for other inmates and a man who would be an asset, rather than a danger, to the

community.

   B. Sims' Case Presents Extraordinary and Compelling Reasons for His Sentence to Be
   Reduced.

       By way of example, Thomas McCoy, 19 years old at the time of the twelve robberies he

committed, pleaded guilty to two counts of Hobbs Act robbery under 18 U.S.C.​ ​§ 1951 and two

counts of using firearms in connection with those robberies under § 924(c). The Court was

compelled to sentence him to 32 years imprisonment for the § 924(c) convictions due to

mandatory minimums, plus the minimum possible sentence for the robberies, 37 months. In total,

McCoy was sentenced to just over 35 years in prison.

       Following passage of the First Step Act, McCoy filed a Compassionate Release Motion

under § 3582(c)(1)(A). The District Court held that his incarceration constituted an

“extraordinary and compelling reason” for a reduction of his sentence for three reasons: (1) the

“incredible length of the 32-year mandatory sentence imposed . . . far exceeded that necessary to

achieve the ends of justice;” (2) his relatively young age (19) at the time of the offense; and (3)

his rehabilitation, demonstrated through educational and vocational achievements, as well as

payment of a significant amount of his restitution. The court reduced his sentence from 421


                                                 15
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 16 of 31 PageID# 626




months to 205 months (time served). ​See, United States v. McCoy,​ 2020 U.S. Dist. LEXIS 91801

at *17-18 (E.D. Va. May 26, 2020), ​aff’d,​ 981 F.3d 271, 2020 U.S. App. LEXIS 37661 (Dec. 2,

2020).

            Similarly, Sims was charged with counts involving bank robbery and § 924(c). Like

McCoy, Sims was relatively young - with only two years separating them. Also like McCoy,

Sims has done everything in his power to prepare himself for success while in prison, including

becoming bilingual (Spanish and English), going to college, learning various trades, completing

Adult Continuing Education programs, mentoring young inmates, and becoming an official

Alternatives to Violence Project (AVP) Facilitator.2 (Exs. 5, 9). And while McCoy personally

committed the multiple robberies of which he was convicted, and others with which he was

originally charged, Sims was charged and convicted of bank robbery only as an aider and abetter,

as he was not present at the bank robbery and did not participate in any way, except to sell two

guns to the actual perpetrators.

            Having exhausted his claim for a reduction of sentence under the compassionate release

provision, Sims presents this Court with extraordinary and compelling reasons for reducing his

sentence. Sims’ sentence presents extraordinary and compelling reasons justifying relief for

three reasons: first, the incredible length of Sims' sentence is vastly disproportionate to his

culpability and is inconsistent with the goals of our criminal justice system; second, while Sims

was not a juvenile at the time of his arrest, his young age supports a lesser sentence; and third,

Sims' accomplishments and exemplary record over the course of his incarceration demonstrate

rehabilitation worthy of a sentence reduction.




2
    ​https://avpnc.org​.

                                                   16
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 17 of 31 PageID# 627




       1. The Disproportionate and Inequitable Length of Sim's Mandatory Minimum Life
       Sentence Compared to His Culpability Weighs in Favor of Reducing His Sentence.

       At its heart, sentencing law, and the constitutional demands that underlie it, embody our

society’s sense of fundamental fairness. Above all else, sentencing demands that punishment fit

the crime. Thus, 18 U.S.C. § 3553(a) calls for a sentence that is sufficient, ​but not greater than

necessary​, to comply with the particular purposes that justify sentencing. These purposes are

defined by § 3553(a)(2), which states, among other factors, that an imposed sentence must reflect

the seriousness of the offense, promote respect for the law, and provide just punishment for the

offense.

       In passing the First Step Act, Congress concluded that the punishments arising from

stacking provisions of 18 U.S.C. § 924(c) were too punitive and unfair, and courts, including the

Fourth Circuit Court of Appeals, have overwhelmingly responded by granting compassionate

release for disproportionate sentences. ​See, e.g., McCoy,​ 981 F.3d at ___, 2020 U.S. App. LEXIS

37661 (4th Cir. Dec. 2, 2020);​ United States v. Scott,​ 2020 U.S. Dist. LEXIS 84313 (D. Md. May

13, 2020), ​aff’d by, McCoy,​ 981 F.3d 271, 2020 U.S. App. LEXIS 37661 (4th Cir. Dec. 2, 2020);

United States v. Decator,​ 452 F.Supp.3d 320 (D. Md. 2020), ​aff’d by, McCoy,​ 981 F.3d 271,

2020 U.S. App. LEXIS 37661 (4th Cir. Dec. 2, 2020); ​United States v. Redd​, 844 F.Supp.3d 717

(E.D. Va. 2020); ​see also United States v. O’Bryan,​ 2020 U.S. Dist. LEXIS 29747 at *5 (D. Kan.

Feb. 21, 2020) (granting relief based on rehabilitation and unreasonable length of sentence for

§ 924(c) conviction);​ United States v. Maumau, ​2020 U.S. Dist. LEXIS 28392 at *12 (D. Utah

Feb. 18, 2020) (finding “age, the length of the sentence imposed, and the fact [the defendant]




                                                 17
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 18 of 31 PageID# 628




would not receive the same sentence if the crime occurred today” to be extraordinary and

compelling grounds for sentence reduction).

          While “aiding and abetting” historically results in the same treatment as that applied to a

principal in the offense, Sims' sentence is disproportionate, as Judge Williams realized. In

eliminating the stacking of § 924(c) charges, ​see,​ § 924(c)(1)(C), Congress demonstrated its

intent to address inequitable sentencing caused by mandatory sentencing constraints and

common, unreasonable prosecutorial practices. The mandatory minimum behind Sims' sentence,

and its stark departure from the plea he was offered, make Sims' circumstances just such a case.

          Mandatory minimum sentencing mandates have been criticized by judges and attorneys

alike as blunt instruments that, rather than serving their original, intended purpose—"to impose

harsher punishments on a select group of the most culpable defendants"—have instead resulted

                                                                                       ​ at'l Ass'n
in unfair sentences and a severe power imbalance during plea negotiations. ​See, e.g., N

of Crim. Def. Law., The Trial Penalty: The Sixth Amendment Right to Trial on The Verge of

Extinction and How to Save It 3 (2018)3 [hereinafter Trial Penalty Report]. While presiding

judges are meant to retain ultimate authority over final sentencing decisions, in practice,

mandatory minimum sentence statutes prevent judges from exercising discretion. Rather than

allow assessment of culpability and mitigating circumstances on a case-by-case basis, mandatory

minimum penalties are triggered solely by the prosecutor's charging decisions. Compassionate

release and § 3582(c) provide an appropriate method to give secondary review to these sentences

and remedy any inequities. Courts considering § 3553(a) factors have found sentencing courts'

concerns about mandatory minimums and sentence disproportionality support finding



3
    ​www.nacdl.org/trialpenaltyreport

                                                   18
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 19 of 31 PageID# 629




extraordinary and compelling reasons to reduce a sentence. ​See, e.g., Maumau,​ 2020 U.S. Dist.

LEXIS 28392, at *11 (finding support for sentence reduction where the court "repeatedly

expressed its concern regarding the length" of a sentence); ​United States v. Chan,​ 2020 U.S.

Dist. LEXIS 56232, at *4-5 (N.D.Ca. March 31, 2020) (court would grant relief where the

sentencing judge did not want to impose a mandatory minimum when it resulted in a sentence

significantly greater than § 3553(a) justified).

       Judge Williams expressed deep concerns about Sims' sentence on numerous occasions, at

the sentencing hearing and after. First, because Sims' culpability in providing a firearm to

another is simply not the same as that of two perpetrators who robbed a bank and fatally shot a

teller. ​E.g., ​Ex. 10, p. 26 ("Although the law makes no distinction between aiders and abetters

and principals in the first degree, Mr. Sims’ role in the bank robbery was different from that of

[the principal perpetrators.]"). ​Second, giving Sims the same sentence as the principal

perpetrators, in the face of his lesser culpability, neither "reflect[s] the seriousness of the

offense" nor "provide[s] just punishment for the offense," as proscribed by §3553(a)(2)(A)​.

(Ex. 3) ​(Judge Williams stating, under the circumstances, Sims should not have "to receive

the same mandatory life sentence to which the actual perpetrators were sentenced")​.

Indeed, even as he acknowledged that his hands were tied as to sentencing, Judge Williams

bothered to note that the circumstances of the case “would warrant departure from the guideline

range.” (Ex. 10, pp. 25-26). And, in his December, 2009 letter to the Pardon Attorney, ​eleven

years ago,​ Judge Williams expressed his frustration with the absence of any relief for Sims.

(Ex. 4) (“What is the present status of the matter? A significant amount of time has gone by, and

both Judge Dohnal and I have a genuine interest in getting the problem resolved”).



                                                   19
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 20 of 31 PageID# 630




        Excessive sentences—especially "trial penalty" sentences which are vastly

disproportionate from plea offers—undermine respect for the law and the integrity of the justice

system. ​See ​18 U.S.C. § 3553(a)(2)(A) (mandating an imposed sentence needs to promote

                                ​ rial Penalty Report at 3 (quoting former United States District
respect for the law); ​see also T

Judge John Gleeson, E.D.N.Y.). ​ ​The fact that Sims' sentence was a "trial penalty" in the extreme

is an additional reason why his case presents extraordinary circumstances justifying relief. ​See

e.g.,​ ​Haynes​, 456 F.Supp.2d at 514 (“​The Court concludes, based on the facts . . . —including

the brutal impact of Haynes's original sentence, its drastic severity as compared to codefendant

Rivers's ten-year term, its harshness as compared to the sentences imposed on similar and even

more severe criminal conduct today, and the extent to which that brutal sentence was a penalty

for Haynes's exercise of his constitutional right to trial—that the FSA' elimination of the § 924(c)

sentencing weaponry that prosecutors employed to require that sentence is an extraordinary and

compelling circumstance warranting relief under § 3582(c)”)​.

        It goes without saying that Sims' life sentence was a substantial penalty, when he had

been offered a maximum three-year sentence prior to trial. (Ex. 1). By rejecting a plea bargain

and exercising his right to a jury trial, Sims received a life sentence for an act the government

thought deserved only a maximum of three years. ​That the government believed three years

                                                                                ​ emonstrates
or less imprisonment was sufficient to satisfy the purposes of § 3553(a) ​alone d

the egregious nature of Sims' sentence. ​A trial penalty that forces a defendant to either gamble

with decades of his life - or as here, with his entire life - or give up his constitutional right to hold

the government to its burden of proof, at a fair trial, is a deeply insidious problem, inconsistent

with notions of fundamental fairness and the core values of our criminal justice system. ​See,



                                                   20
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 21 of 31 PageID# 631




     ​ rial Penalty Report at 9, 39.​ ​ One way to remedy such injustices is through judicial “second
e.g.,T

looks”—such as compassionate release—which allow courts to "review lengthy sentences to

ensure [they] are proportionate over time” and to act when they are not. ​Id.​ at 60.

       2. Sims' Young Age at the Time of His Arrest and Trial Weighs in Favor of Reducing His
       Sentence.

       While Sims was not a juvenile at the time of his arrest when just twenty-one years old,

the ​Miller v. Alabama,​ 567 U.S. 460 (2012)​ ​factors can nonetheless be considered in determining

the existence of extraordinary and compelling reasons under § 3582(c). ​See McCoy,​ 981 F.3d at

__, 2020 U.S. App. LEXIS 37661, at *31 (4th Cir. Dec. 2, 2020) (holding the district court was

correct to “focus[] on the defendants’ relative youth - from 19 to 24 - at the time of their

offenses, a factor that many courts have found relevant under § 3582(c)(A)(i).”); ​see also,

McCoy​, 2020 U.S. Dist. LEXIS 91801 (E.D. Va. May 26, 2020) (referencing ​Miller n​ eurological

development, decision-making, and reform factors in assessing extraordinary and compelling

reasons for a defendant arrested at nineteen), ​aff’d,​ 981 F.3d 271, 2020 U.S. App. LEXIS 37661

(4th Cir. Dec. 2, 2020).

       While the ​Miller ​categorical ban on mandatory sentences for life without parole for

juveniles does not technically apply to defendants in their low to mid-twenties, research

demonstrates that such individuals still experience many of the same behavioral, psychological,

and neurological development factors that affect the ability to understand risks and consequences

and to make informed, mature decisions. ​See, e.g., Kathryn L. Modecki,​ Addressing Gaps in the

Maturity of Judgment Literature: Age Differences and Delinquency, 32 Law & Hum. Behav. 78,

85 tbl.3 (2007) (describing study finding that college-aged adults statistically shared adolescents'

diminished ability to evaluate a situation before acting when compared to older adults). Thus,


                                                 21
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 22 of 31 PageID# 632




even without a categorical ban, several courts within the Fourth Circuit have found arrest at a

young age, particularly when accompanied by a minimal prior criminal history and subsequent

rehabilitation, favors sentence reduction in most cases. ​See, McCoy​, 981 F.3d 271, 2020 U.S.

App. LEXIS 37661, at *36 (4th Cir. Dec. 2, 2020) (finding the courts’ consideration of the

defendants’ age of 19 a relevant factor to consider for compassionate release analyses)​, Scott​,

2020 U.S. Dist. LEXIS 84313 (D. Md. May 13, 2020) (finding defendant's age of 23 and lack of

prior criminal record favored relief); ​United States v. Bryant​, 2020 U.S. Dist. LEXIS 75681, at

*9-10 (D. Md. April 30, 2020) (noting relative youth—24 years old—and minimal prior criminal

record, combined with good post-sentencing conduct greatly favored relief), ​aff’d by, McCoy,​

981 F.3d 271, 2020 U.S. App. LEXIS 37661 (4th Cir. Dec. 2, 2020) ; ​Decator,​ 452 F.Supp.3d at

325-326, ​aff’d by, McCoy,​ 981 F.3d 271, 2020 U.S. App. LEXIS 37661 (4th Cir. Dec. 2, 2020);

Maumau, ​2020 U.S. Dist. LEXIS 28392, at *17.

        Restricting ​Miller​’s logic solely to individuals under 18 is rooted in an arbitrary legal

tradition and ignores the modern science the Supreme Court consulted when developing the

Miller f​ actors. ​See e.g.​, ​United States v. Chavez,​ 894 F.3d 593, 609 (4th Cir. 2018)

(“Contemporary ‘society draws the line for many purposes between childhood and adulthood’ at

18 years old. [. . .] It is true of course, that ‘the qualities that distinguish juveniles from adults do

not disappear when an individual turns 18” (citing ​Roper v. Simmons,​ 543 U.S. 551, 574, 125

S.Ct. 1183 (2005))). Studies have repeatedly indicated that the prefrontal cortex is not fully

                                   ​ ariam Arain, et al., ​Maturation of the adolescent brain,​ 9
developed until age 25. ​See e.g., M

Neuropsychiatric Disease and Treatment 449 (2013) (stating, “The fact that brain development is




                                                   22
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 23 of 31 PageID# 633




not complete until near the age of 25 years refers specifically to the development of the

prefrontal cortex”). In ​United States v. Streett​, the court found that

        [T]he prefrontal cortex “helps us control our impulses and regulate our emotion,”
        as well as aid in decision-making, reasoning, and planning, such that “we often
        see risk-taking behavior in adolescents because they don’t have that complete
        development of the prefrontal cortex.”

434 F. Supp. 3d 1125, 1161 (D.N.M. 2020) (citing the expert testimony of Sueann

Kenney-Noziska, an LCSW, therapist, lecturer on childhood trauma and its impact on

neurobiological development). Thus, ​Miller​’s underlying logic - that juveniles are less culpable

for their crimes because, ​inter alia,​ their brains are not fully mature in regions related to impulse

control, planning, and risk avoidance, ​Miller​, 567 U.S. at 472, ought to be applied to those

individuals rather than an out-dated, arbitrary legal tradition, when science has definitively

determined persons 25-years old and younger meet the same criteria.

        Sims’ case perfectly comports with the ​Miller ​factors:

    1. Adolescent brains are not fully mature in regions related to impulse control, planning
       ahead, and risk avoidance;

    2. Adolescents cannot extricate themselves from negative family or social environments and
       are more vulnerable than adults to negative influences such as abuse and neglect;

    3. Adolescent brains have an enhanced susceptibility to peer pressure;

    4. Adolescents are less able than adults to assist in their defense and properly evaluate plea
       options; and

    5. Because the adolescent brain is not fully formed, adolescents have a tremendous potential
       for rehabilitation.

Id.​ at 477. ​See also ​Scott, Grisso, Levick, and Steinberg, ​Juvenile Sentencing Reform in a

Constitutional Framework​ at § III, 88 Temp. L. Rev. 675, 695-703 (2016) (“​Juvenile Sentencing

Reform”​ (discussing how to apply the five ​Miller f​ actors).




                                                   23
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 24 of 31 PageID# 634




           Sims was 21-years old at the time of the incident which, according to the scientifically

established and verified research, means the regions of his brain that govern impulse control,

planning, and risk avoidance were underdeveloped. That manifested itself, most obviously, by

his willingness to risk a life sentence to prove the point of his innocence, even though he knew

he had sold the guns used in the robbery.

           Additionally, Sims’ childhood was fraught with Adverse Childhood Experiences

(“ACEs”)4 in the form of domestic chaos, including his father’s physical and verbal abuse of his

mother, and his father’s perceived preference for his brother and resentment of Jermaine. The

chaos, rancor, and vitriol that permeated Sims’ life took a toll on his education and relationships

and drove him into the streets. (Ex. 9).

           Numerous studies have demonstrated that ACEs experienced in childhood and

adolescence have a profound effect on the development of key areas of the brain responsible for

executive functions (i.e. decision making and risk-taking behavior), namely the prefrontal cortex.

See e.g.,​ Jessie I. Lund, et al., ​Adverse Childhood Experiences and Executive Function

Difficulties in Children: A Systematic Review,​ 106 Child Abuse & Neglect 104485 (2020)

(finding that, across thirty-six studies that examined executive functions related to forms of

maltreatment, including abuse, neglect, and exposure to intimate partner violence, many found a

“​strong​ relationship between maltreatment and [prefrontal cortex] deficits among children.”

(Emphasis added)). Based on his age and history of ACEs, Sims’ brain was still not fully

developed in the areas of the brain that govern behavior.




4
    ​https://www.cdc.gov/violenceprevention/aces/index.html​.


                                                        24
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 25 of 31 PageID# 635




        The sentence from which Sims seeks relief by this Motion was inflicted as the result of an

aiding and abetting charge in a federal bank robbery case. Sims was alleged to have bought the

guns for the robbers, but, as Judge Williams stated, he was not in or near the bank at the time of

the robbery, “as a driver, or a lookout, or anything else.” (Ex. 10, p. 26). It is clear to see the role

of peer pressure in this scenario, as foreshadowed by Justice Kagan in ​Miller.​

        Sims’ behavior throughout his trial and sentencing, including moving that his highly

respected and experienced attorney withdraw at one point, plainly point to an individual who was

less-than-capable of effectively assisting in his own defense. (Ex. 10 at 2). The very fact Sims

found himself subjected to so extreme a sentence was due to his patent inability to properly

evaluate his options. It would be troubling enough if Sims had rejected a three-year plea offer

when the alternative was a trial with a ​maximum​ sentence of life imprisonment if he were

convicted, but it is something else again when, as here, the alternative was a trial with a

mandatory​ sentence of life imprisonment if he were convicted. Rolling the trial dice against the

United States when life imprisonment is a possibility if one loses is reckless enough, but rolling

them when life imprisonment is a ​certainty​ if one loses is utterly foolhardy and typical of a less

than fully developed brain not fully mature in regions related to impulse control, planning ahead,

and risk avoidance. ​See​ ​Miller​, 567 U.S. at 477.

        But perhaps the clearest example of the ​Miller ​factors’ application to Sims comes in his

demonstrated capacity for rehabilitation. Since being incarcerated, Sims has taken every

opportunity to become an educated and productive person. Sims has accomplished all of this

while maintaining consistent employment over the last 23 years as a tutor, sewing machine




                                                   25
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 26 of 31 PageID# 636




operator, food service worker, librarian, suicide watch orderly, Adult Continuing Education

instructor, unit librarian, and author. (Exs. 5, 6, 9).

        Sims was just twenty-one at the time of his arrest and had only a minor misdemeanor

record. (Ex. 10, p. 26). At the time leading up to his trial and sentencing, he suffered from the

same cognitive failings of most, if not all, 21-year-old criminal defendants, including an inability

to fully comprehend the nature of the proceedings, the significance of his choices and the risks

involved. Sims’ cognitive failings were exacerbated by the impact his ACEs had on his

neurological development growing up. This is apparent not only in his reaction to the offered

plea deal, but also in his confusion during his sentencing hearing. (Ex. 10, pp. 2-6, 21-22).

Those circumstances were further compounded by his lack of experience with the criminal

justice system and, most particularly, the federal system. Had Sims been older, subjected to

fewer ACEs, and capable of a more sophisticated understanding of legal proceedings and

reasoning, he no doubt would have recognized the overwhelming disadvantages of a trial.

        Sims should not continue to be so severely penalized for a decision made as a

post-adolescent, half a lifetime ago, given his record of personal development and rehabilitation.

Regardless of his intent and his minimal contribution to the crimes committed by the principals,

he regrets the harm that occurred. He feels compassion for the individuals and communities that

continue to be affected by this and other shared tragedies and shows this, in part, by making

payments towards restitution and the Crime Victims Fund. ​See ​Letter from Jermaine Sims to

Clerk of Ct., E.D.Va. (July 6, 2019) (ECF # 278). ​See McCoy​, 2020 U.S. Dist. LEXIS 91801 at *

7 (E.D.Va. May 26, 2020) (finding extraordinary and compelling reasons to reduce defendant's

sentence because defendant's restitution payment while imprisoned showed matured



                                                   26
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 27 of 31 PageID# 637




decision-making and reform), ​aff’d​ 981 F.3d 271, 2020 U.S. App LEXIS 37661 (4th Cir. Dec. 2,

2020).​ ​ Sims has taken responsibility for his life and his actions by pursuing his education and

becoming a mentor who encourages growth and rehabilitation in others.



       3. Sims' Record as a Model Inmate and His Educational and Rehabilitative
       Accomplishments Weigh in Favor of Reducing His Sentence.

       Sims has been a model prisoner and many, including the late Judges Williams and

Dohnal, have praised his remarkable growth and accomplishments. He continues to advance his

education, teach and mentor others, and serve as a role model to other prisoners at Butner.

Rehabilitation alone is not grounds for finding extraordinary and compelling reasons to reduce a

sentence, but courts have treated rehabilitation as a strong factor in favor of granting relief. ​See,

e.g., Scott,​ 2020 U.S. Dist. LEXIS 84313 at * 9-10 (D.Md. May 13, 2020) (finding relief was

warranted where defendant maintained a near perfect post-conviction record, completing

numerous educational, vocational and rehabilitative programs), ​aff’d by McCoy, ​981 F.3d 271,

2020 U.S. App LEXIS 37661 (4th Cir. Dec. 2, 2020); ​United States v. Arey,​ 461 F.Supp.3d 343,

352 (W.D.Va. 2020) (finding defendant's completion of educational and rehabilitative courses

supported relief). Sims' particularly remarkable record supports a determination that his

rehabilitation is one of the extraordinary and compelling reasons that warrant a sentence

reduction.

       As previously mentioned, Sims has received no institutional infractions of any kind for

more than two decades. Indeed, he has dedicated himself to promoting positive values and

peaceful solutions through facilitating numerous Principles of Centered Living and Alternatives

to Violence classes. Prior to his arrest, Sims had been on a path to enroll at J. Sargeant Reynolds


                                                  27
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 28 of 31 PageID# 638




Community College. Rather than allow his conviction to change his enthusiasm for learning,

Sims has sought out every opportunity to advance his education. Even knowing he could die in

prison, he has pursued not only college courses, but also OASIS computer courses and Adult

Continuing Education classes in a wide variety of subjects; having achieved several advanced

certifications, Sims continues to find programs to pursue. Most recently, Sims obtained his

paralegal certification from the Blackstone Career Institute, graduating with an average of

97.74% and recognition of being a "Legal Assistant/Paralegal with Distinction." ​See, United

States v. Clausen, ​2020 U.S. Dist. LEXIS 131070 at 19-20 (E.D. Pa. July 24, 2020) (granting

reduced sentence based on defendant’s remarkable 20-year record of rehabilitation, including

hundreds of hours of education, mentorship and a clean disciplinary record, even while facing an

excessive, ​de facto​ life sentence).5 The persuasiveness of ​Clausen​ by the Fourth Circuit’s

decision in ​McCoy,​ 981 F.3d 271, 2020 U.S. App. LEXIS 37661 (4th Cir. Dec. 2, 2020), which

affirmed district court cases granting relief for comparable reasons. ​See, discussion, supra​ at

21-22.

             Throughout his incarceration, Sims has taken every opportunity to better himself, his

peers, and his community. He is deserving of mercy and a second chance. What is absolutely

clear is that, had he not passed away, Judge Williams, an experienced and distinguished member

of the federal judiciary, would have granted this motion and greatly reduced Mr. Sims’ sentence.

This Court has the unusual benefit of the post-judgment opinions of a deceased trial lawyer and


5
    ​While
         Clausen’s and Sims’ cases are remarkably similar, down to the length of their sentences,
the number of years they have served, their records while incarcerated, and even when they were
convicted, they are different in that Clausen himself committed the many robberies and firearm
offenses with which he was charged, while Sims, as has been oft mentioned here, was an aider
and abetter who was not present and did not plan the single bank robbery at issue. Thus, Sims is
at least as entitled to relief was Clausen.
                                                    28
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 29 of 31 PageID# 639




sentencing judge, a judge who expressed his support for Sims’ release in the only context

available to him - Sims’ clemency petition. His unequivocal, oft- stated opinions about Mr. Sims

and this case should be given appropriate respect and consideration. ​See, e.g.​, ​United States v.

Evans,​ 526 F.3d 155, 162 (4th Cir 2008) ​(deference to the opinion of the district judge as to the

appropriate sentence “is required because ‘[t]he sentencing judge is in a superior position to find

facts and judge their import . . . in the individual case" (quoting ​Gall v. United States,​ 552 U.S.

38, 51, 218 S.Ct. 586 (2007)); ​United States v. Rusher​, 966 F.2d 868, 884 (4th Cir. 1992)

(“accord[ing] significant deference to sentencing judge’s sentencing departure determination)

(citing ​United States v. Terry​, 916 F.2d 157, 167 (4th Cir. 1990)). The rationale for the

deference afforded by courts of appeals to the sentencing determinations of district courts is

applicable to this court’s consideration of the opinions of the actual sentencing judge’s opinion

as to the inappropriateness of the mandatory sentence imposed on Mr. Sims.

       For the reasons mentioned above, Sims respectfully asks this Court to use the power

conferred by the First Step Act to reduce his sentences to time served. Nothing would be gained

by Sims’ further incarceration.

                                          CONCLUSION

       With passage of the First Step Act, Congress emphasized the imperative of reducing

unnecessary incarceration and avoiding unduly punitive sentences that do not serve the ends of

justice. ​United States v. Simons,​ 375 F.Supp.3d 379, 384-386 (E.D.N.Y. 2019). The mandatory

life sentence imposed on Jermaine Jerrell Sims is inequitable and deserving of compassionate

relief. Sims' service of more than two decades of incarceration for a case the government

deemed worthy of no more than three years in prison, his young age at the time of his arrest, his



                                                  29
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 30 of 31 PageID# 640




exemplary institutional record, his remarkable personal growth and rehabilitation, and the

enduring support he received from the late Judges Williams and Dohnal establish extraordinary

and compelling reasons justifying a sentence reduction.

        No criminal justice system, even the best in the world, can be perfect. In a system

designed and administered by human beings, mistakes and unforeseen consequences are

inevitable. Nevertheless, a healthy justice system is one that is "constantly introspective, never

complacent, always searching for injustices within[,] and determined to address them." Trial

Penalty Report at 3 (quoting former District Judge John Gleeson, E.D.N.Y.). That is why our

justice system has "safety valves" for courts to “right” unjust circumstances through

discretionary relief.

        The sentencing reform movement of a generation ago largely disempowered judges.

Congress's amendments to § 3582 compassionate release with the First Step Act granted a vital

part of that power back. Sims respectfully requests the Court use that power to grant a sentence

reduction based on the extraordinary and compelling reasons presented in his case.

                                                      Respectfully Submitted,
                                                      JERMAINE JERRELL SIMS
                                                      By: ​s/ Gerald Thomas Zerkin_
                                                      Gerald Thomas Zerkin
                                                      Attorney-At-Law
                                                      Virginia Bar #16270
                                                      2620 Stuart Ave., 1C
                                                      Richmond, VA 23220
                                                      (804) 921-4885
                                                      ​zerkingt@msn.com

                                                      Julie E. McConnell
                                                      Va. Bar No. 44327
                                                      Professor of Law, Legal Practice
                                                      Director, Children’s Defense Clinic
                                                      University of Richmond School of Law

                                                30
Case 3:98-cr-00045-CMH Document 301 Filed 01/03/21 Page 31 of 31 PageID# 641




                                                  203 Richmond Way
                                                  Richmond, VA 23173
                                                  804-921-3887
                                                  jmcconne@richmond.edu


                                                  Robert J. Wagner
                                                  Virginia Bar #27493
                                                  Assistant Federal Public Defender
                                                  Office of the Federal Public Defender
                                                  701 E. Broad Street, Ste. 3600
                                                  Richmond, VA 23219
                                                  (804) 565-0808
                                                  ​Robert_Wagner@fd.org


                           CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing Motion with the ECF system, this 3rd day of
January, 2021, which will send a copy thereof to all counsel of record.

                                                   ​s/ Gerald Thomas Zerkin
                                                    Gerald Thomas Zerkin
                                                    Attorney-At-Law
                                                    Virginia Bar #16270
                                                    2620 Stuart Ave., 1C
                                                    Richmond, VA 23220
                                                    (804) 921-4885
                                                    ​zerkingt@msn.com




                                             31
